Citation Nr: 1018054	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with S1 radiculopathy.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio and a March 2005 rating decision issued by 
the St. Petersburg, Florida VARO.  

The Veteran appeared for a Video Conference hearing before 
the undersigned Veterans Law Judge in July 2007.  
Subsequently, the Board obtained a Veterans Health 
Administration (VHA) medical opinion.  The claims were denied 
in a June 2008 Board decision, but this decision was vacated 
in February 2009 pursuant to the grant of a joint motion for 
remand by the United States Court of Appeals for Veterans 
Claims (Court).  The Board subsequently obtained two 
additional VHA opinions.  

For reasons described below, the claim for service connection 
for erectile dysfunction, originally included as part of the 
low back disorder claim, will be treated as a separate claim 
in this case.  That issue, along with the claim for service 
connection for a cervical spine disorder, will be REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, and those issues are addressed in the REMAND portion of 
this decision.






FINDING OF FACT

The evidence both supporting and against the Veteran's claim 
for service connection for degenerative disc disease of the 
lumbar spine, with S1 radiculopathy, is in relative 
equipoise.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, degenerative disc 
disease of the lumbar spine, with S1 radiculopathy, was 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

In the case at hand, the Veteran has asserted that his in-
service guard duty required extended periods of standing that 
resulted in lower back pain.

The Veteran's service treatment records reflect that, in 
April 1961, he complained of back pain at the upper lumbar 
and lower thoracic spine with no previous contributory cause.  
X-rays revealed the thoracic and lumbar spine segments to be 
normal, although the x-ray report also contains an incidental 
finding of spina bifida occulta of S1.  A physical therapy 
consult sheet contains a provisional diagnosis of myositis 
and indicates that the Veteran was treated six times in April 
and May 1961 with diathermy and massage.  The initial 
physical therapy notation reflects that the Veteran 
complained of pain in the lower thoracic and upper lumbar 
region as a result of prolonged standing on the job.  He was 
essentially asymptomatic at the time of the last treatment, 
and his treatment was noted to be completed.  A May 1961 
orthopedic clinic consultation report indicates that the 
Veteran again related his back pain to his duty in the Air 
Police and reported that, since April 1961, he had lower back 
pain after standing for as little as one hour.  No 
significant organic back pathology could be found, and 
exercises to increase the Veteran's muscular support were 
recommended.  At the time of his separation examination in 
October 1962, the Veteran denied any problems related to his 
back, and an examination of his spine was within normal 
limits.  

Following service, a January 1963 VA examination report 
reflects no complaints or symptoms concerning any segment of 
the spine.  

Records from the Salem Community Hospital in Salem, Ohio from 
July 1996 indicate that x-rays of the lumbar spine revealed 
intervertebral space narrowing with hypertrophic arthritic 
changes mainly at the L5-S1 level, while an MRI revealed 
suspected posterolateral herniation of the L4-L5 disc within 
the lateral aspect of the right L4-L5 neuroforamen, posterior 
bulging of the L1-L2 disc without herniation, and moderate 
facet arthropathy at L4-L5.  

The Veteran was seen at a VA facility in October 2002 for 
complaints of back pain.  X-rays of the lumbosacral spine 
from the same month revealed degenerative disc changes at 
virtually all levels, but most prominently between L5-S1 and 
L1-L2, with prominent osteoarthritis between L4 and S1.  In 
November 2002, the Veteran was found to have lumbar 
radiculopathy as well.  

In a February 2003 letter, T. R. Timko, M.D., noted that the 
Veteran had lumbosacral spine x-rays from April 2002 showing 
minimal scattered anterior hypertrophic spur formation and 
mild apophyseal hypertrophy of the lower lumbar spine, as 
well as an EMG showing an old inactive left S1 radiculopathy.  
Copies of these studies were later received by the RO and 
added to the claims file.

In conjunction with an August 2006 VA examination, the 
Veteran was diagnosed with degenerative disc disease of the 
lumbar spine with left radiculitis.  The examiner, who 
reviewed the claims file, opined that it was not likely that 
the degenerative disc disease was related to the Veteran's 
prolonged standing in service, but rather was a naturally 
occurring phenomenon.  

However, in April 2007, a VA doctor reported that there was a 
"significant possibility" that the Veteran's chronic lumbar 
spine problems and chronic pain were related to a lumbar 
spine condition acquired during military service.  This 
doctor cited to a detailed review of the Veteran's medical 
history and records from "SG/NF CPRS," an Ohio VA medical 
facility, and Salem Community Hospital.

A June 2007 letter from a psychiatrist providing pain and 
spine care at the VA Medical Center in Cleveland contains an 
opinion that the Veteran's current degenerative changes were 
"likely" related to the back stress he suffered while in 
the military.  This doctor noted a review of the Veteran's 
"medical records" including his Department of Defense 
records from the 1960s.

Additionally, in a June 2007 statement, Dr. M. Roberts opined 
that there was a "very strong possibility" that the 
Veteran's osteoarthritis, back condition, and lumbar stenosis 
were either caused by or had greatly contributed to his 
current condition and were acquired during military service.  
Dr. Roberts reached this conclusion after a review of the 
Veteran's "medical history at our facility as well as other 
medical history from [the] patient's service records, Salem 
Community Hospital diagnosis," and after "considering the 8 
to 10 hours prolonged standing that [the Veteran] has 
explained he endured while serving as an Air Policeman for 
several years."  

Pursuant to a Board request, a VHA doctor (an orthopedic 
surgeon) provided a medical opinion addressing the Veteran's 
claim in January 2008.  In this opinion, the doctor 
acknowledged reviewing the Veteran's claims file and made 
specific references to the service treatment records and 
post-service VA treatment.  In regard to the claimed lumbar 
spine disorder, the doctor noted a diagnosis of lumbar spine 
disc disease at L4-L5 and L5-S1, with degenerative disc 
disease and segmental lumbar spinal stenosis with left 
foraminal stenosis at the L5-S1 level, as well as a 
protruding disc at L4-L5 toward the right side.  The doctor 
noted that these were also degenerative conditions, 
constituting the result of progressive osteoarthritis or 
degenerative lumbar spondylosis or osteoarthritis of the 
lumbar spine, "which occurs in most patients around the age 
of 50 or later."  This was described as a slow progressive 
condition, with a diagnosis made over a long period of time.  
In such cases, the patient would modify his gait, with a 
slightly forward gait and resting periods due to neurogenic 
claudication that is the result of the progressive 
compression of the lumbar roots of the lower lumbar levels.  
At the same time, the in-service finding of spina bifida 
occulta was "just a radiologic diagnosis" and was 
"congenital and is not symptomatic," rather than developing 
because of trauma or prolonged standing.  As such, the doctor 
rendered the opinion that the Veteran's changes of the lumbar 
spine were the result of progressive degenerative lumbar 
spondylosis or osteoarthritis of the lumbar spine which were 
"not likely related" to the documented in-service 
complaints of pain in the upper lumbar and lower thoracic 
spine segments or to any disease or injury during the 
military service.

Following the remand from the Court, the Board obtained two 
additional VHA opinions.  The first, from October 2009, 
contains a brief discussion of the history of the Veteran's 
lumbar spine disorder.  The doctor noted that the lumbar 
spine problem was degenerative in nature.  The exact cause of 
the condition was unknown, but was likely the result of the 
aging process and normal wear and tear of life.  While it 
could be secondary to an injury which the Veteran may have 
received during service, that injury "would not be a major 
factor and well documented in his medical records."  The VHA 
doctor also noted that it was unlikely that such an injury 
would be asymptomatic for 30 years.

Given the relatively indefinite nature of the October 2009 
opinion, the Board requested a second VHA opinion, which was 
received in February 2010.  In this opinion, a different VHA 
doctor set forth a detailed summary of the Veteran's medical 
history, noting the absence of documentation of back problems 
between separation from service and 1996.  This doctor, 
however, indicated that spondylosis of the spine often 
started very insidiously, with the first symptoms often 
precipitated by extremes of activity such as prolonged 
standing.  Despite the dearth of evidence between 1961 and 
1996, the doctor did not find it unusual that the Veteran 
might have "suffered in silence" using over the counter 
medications and home remedies until his pain became severe 
enough that he sought medical treatment in the 1990s.  
Indeed, lumbar degenerative disc disease very commonly 
manifests itself in the form of back pain often many years 
before it shows up on radiographs.  While the doctor stated 
that he did not believe that the back condition was 
"caused" by military service, he did find that the first 
manifestation of the disease process may well have come on 
after prolonged standing at guard duty.  Therefore, the 
doctor concluded that it was "as likely as not" that the 
low back pain that the Veteran experienced walking guard duty 
in 1961 represented early degenerative disc disease, which 
slowly progressed over many years.

In considering the relative probative value of the above 
opinions, the Board is aware that the January 2008 VHA 
doctor's opinion is of significant probative value.  The 
opinion was based on a review of the Veteran's entire claims 
file, including cited service and post-service medical 
records; contains a clearly stated rationale in regard to 
each claimed disability; and reflects a definite conclusion.  
This opinion has more probative value than the VA and private 
opinions from 2007, which utilize language that is 
essentially speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (a doctor's statement framed in terms such 
as "could have been" is not probative).  The October 2009 
VHA opinion is also of very limited probative value because 
it largely reflects inconclusive speculation about multiple 
theories of causation.

However, the VHA opinion received in February 2010 has very 
significant probative value, as it was based upon a review of 
the claims file, reflects detailed consideration of the 
pertinent evidence of record, and contains the definite 
conclusion that it was as likely as not that the low back 
pain that the Veteran experienced walking guard duty in 1961 
represented early degenerative disc disease, which slowly 
progressed over many years.  This opinion was based upon a 
detailed rationale, namely the theory that the Veteran may 
well have gone many years with self-treatment for 
degenerative disc disease before finally seeking treatment.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when, as here, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  Accordingly, 
after resolving all doubt in the Veteran's favor, the Board 
finds that service connection is warranted for degenerative 
disc disease of the lumbar spine, with S1 radiculopathy.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with S1 radiculopathy, is 
granted.


REMAND

In an April 2010 submission, the Veteran's representative 
asserted that, should the claim for service connection a 
lumbar spine disorder be granted, the Board should remand the 
cervical spine claim back to the RO for the purpose of 
determining whether such condition is secondary to the lumbar 
spine disorder.  This is a new theory of the Veteran's claim, 
and to date he has not either received 38 C.F.R. § 3.159(b) 
notification as to secondary service connection or been 
afforded a VA examination specifically addressing the 
question of secondary service connection.  See 38 C.F.R. 
§ 3.310; see also Roebuck v. Nicholson, 20 Vet. App. 307 
(2006) (although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim).  

The Board also notes that the Veteran has claimed service 
connection for erectile dysfunction in conjunction with his 
lumbar spine disorder claim.  Now that service connection has 
been established for a lumbar spine disorder, the Veteran 
has, in essence, presented a separate service connection 
claim for erectile dysfunction as secondary to the service-
connected lumbar spine disorder.  As such, 38 C.F.R. 
§ 3.159(b) notification is also required for this claim.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims for service connection for a 
cervical spine disorder and erectile 
dysfunction, both to include as secondary 
to the service-connected lumbar spine 
disorder.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  It is 
essential that this letter be set forth 
in terms of 38 C.F.R. § 3.310, addressing 
secondary service connection.

2.  Then, the Veteran should be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
cervical spine disorder.  The Veteran's 
claims file must be made available to the 
examiner and must be reviewed in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
cervical spine disorder was caused or 
permanently worsened as secondary to the 
service-connected lumbar spine disorder.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims for 
service connection for a cervical spine 
disorder and erectile dysfunction, both 
to include as secondary to the service-
connected lumbar spine disorder, should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


